168 Conn. 53 (1975)
DANIEL N. BEARD
v.
OLIVER W. BEARD
DANIEL BEARD
v.
OLIVER W. BEARD
DANIEL N. BEARD
v.
OLIVER W. BEARD ET AL.
DANIEL BEARD
v.
B. N. BEARD CO., INC., ET AL.
Supreme Court of Connecticut.
Argued February 4, 1975.
Decision released February 25, 1975.
HOUSE, C. J., LOISELLE, MACDONALD, BOGDANSKI and LONGO, JS.
Raymond B. Rubens, for the appellants (defendants).
Edward M. Sheehy, for the appellee (plaintiff).
PER CURIAM.
These four cases were consolidated by stipulation in open court and on April 4, 1973, the court rendered judgment on all four cases, following a stipulation by the parties which was approved by the court. By motion filed September 13, 1973, and amended September 14, 1973, the *54 defendants moved to open and set aside the judgment. The court denied this motion and the defendants appealed to this court from that denial.
The decision of this court in Poneleit v. Dudas, 141 Conn. 413, 416-17, 106 A.2d 479, is dispositive of the merits of the appeal. As that case reiterated: "`It is well settled that, unless proceedings looking to modification of a judgment are started before the expiration of the term of court at which it was entered, a court has no power to modify it in matters of substance, as distinguished from the correction of clerical errors, after the expiration of the term, except by consent or waiver of the parties or in proceedings for a new trial,'" and added: "As the term of court during which the judgment was rendered had expired at the time the motion to open the judgment was filed, the trial court did not have the power to grant it and did not err in denying it."
There is no error.